Citation Nr: 0116869	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  01-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
treatment rendered during a period of admission at a non-VA 
hospital from December 23, 1999 to December 25, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

This appeal arises from March 2000 decision rendered by the 
Muskogee, Oklahoma Department of Veterans Affairs Regional 
Office (VARO) which denied the veteran's claim for payment of 
unauthorized medical expenses for treatment rendered during a 
period of admission at a non-VA hospital from December 23, 
1999 to December 25, 1999.


FINDINGS OF FACT

1.  The veteran is service-connected for schizophrenia; he 
has been totally and permanently disabled by his service- 
connected disability since April 1972; and a finding of 
incompetency was most recently confirmed in an August 1998 
rating decision.

2.  In December 1999, the veteran had syncopal episodes with 
incontinence of bowel, and hematemesis, requiring emergency 
medical treatment and services from December 23, 1999 to 
December 25, 1999.

3.  The unauthorized medical treatment in question was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's life, and 
treatment was rendered when VA or other federal facilities 
were unavailable and an attempt to use them beforehand or to 
obtain prior VA authorization for the medical services 
required would not have been reasonable, sound, wise or 
practicable.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized private medical services rendered from 
December 23, 1999 to December 25, 1999 have been met. 38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, by virtue of the Statement of the 
Case issued during the pendency of the appeal, the veteran 
has been given notice of the information, medical evidence, 
or lay evidence necessary to substantiate his claim for 
payment of unauthorized medical expenses at a non-VA 
hospital.  VARO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran and, in 
fact, it appears that all evidence identified by the veteran 
relative to his treatment has been obtained and associated 
with the claims folder.  There does not appear to be a 
likelihood that further development would result in the 
procurement of additional pertinent evidence.

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are 2 theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA, and (2) whether the veteran 
is eligible for payment or reimbursement for services not 
previously authorized.  See Hennessey v. Brown, 7 Vet. App. 
143 (1994).  In this case, the veteran has not argued, nor 
does the evidence suggest, that prior authorization was 
obtained.  Thus, the matter at issue is whether he is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 38 
C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80, re-designated in 
May 1996).  Failure to satisfy any of the three criteria 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Hayes v. Brown, 6 
Vet. App. 66, 69 (1993).

The veteran is service-connected for chronic schizophrenia 
rated 100 percent disabling; since April 1972, he has been 
permanently and totally disabled by his service-connected 
disability.  Thus, the first criterion for reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA has been satisfied.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120 (2000).

VARO confirmed the veteran's incompetency for VA purposes in 
an August 1998 rating decision.

Private hospitalization reports from Texoma Medical Center 
for a period of admission from December 23, 1999 to December 
25, 1999 were submitted, which reveal that the veteran 
presented at the emergency room following two syncopal 
episodes with incontinence of bowel, and hematemesis the 
previous night.  He indicated that he had been with friends 
the night before when these episodes occurred, was taken home 
and then presented to the emergency room the next morning.  
He was admitted, and gastrointestinal and neurological 
consultations were obtained.  He was found to have two 
stomach ulcers with no active bleeding, some gastritis and 
esophagitis.  A chest x-ray revealed a questionable right 
upper lobe mass, but the veteran refused to have a chest CT 
done in the hospital, preferring to go to the VA for this 
study.  Neurological consultation was negative.  The 
neurologist assessed that the syncopal episodes were probably 
alcohol related syncope versus syncope related to his GI 
bleed and possible hypotension at that time.  In any case, he 
was neurologically stable at the time of discharge. 

A Report of Contact indicates that a person from the 
insurance department of Texoma Medical Center telephoned VARO 
on December 27, 1999 regarding the veteran's period of 
admission.  It is of significance to note that the mode of 
transportation was reported to have been by "ambulance."

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2000), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court of Veterans 
Appeals discussed the history and meaning of these provisions 
in Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

Based on the foregoing, the Board finds that the evidence 
supports reimbursement for the cost of unauthorized medical 
expenses incurred by the veteran as a result of his syncopal 
episodes with hematemesis, from December 23, 1999 to December 
25, 1999.  Although it appears that the veteran's final 
diagnoses for his period of admission proved non-life-
threatening, the entirety of the evidence indicates that the 
veteran, who has been determined to be incompetent for VA 
purposes, was experiencing serious symptoms that required 
immediate medical evaluation.

As discussed above, the hospital records indicate that the 
treatment the veteran received from December 23, 1999 to 
December 25, 1999 was for an emergency condition, that delay 
of treatment would have been hazardous to his life, and that 
treatment at a VA or other federal facility was ostensibly 
unavailable (see March 2000 Memorandum decision indicating 
that the closest VA facility was 28 miles away).


ORDER

Entitlement to payment by VA for unauthorized medical 
expenses for treatment rendered during a period of admission 
at a non-VA hospital from December 23, 1999 to December 25, 
1999 is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

